Citation Nr: 0204152	
Decision Date: 05/06/02    Archive Date: 05/14/02

DOCKET NO.  98-16 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for a right 
mastectomy as the residual of gynecomastia, currently 
evaluated as 10 percent disabling.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for a bilateral eye 
disability.  

4.  Entitlement to service connection for skin rash and 
keloids, secondary to Agent Orange exposure.

5.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney-at-
law


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to 
June 1968.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied an increased evaluation 
for a right mastectomy as the residual of gynecomastia, 
entitlement to service connection for PTSD, and entitlement 
to service connection for a bilateral eye condition. 

In a decision dated July 10, 2000, the Board denied the three 
issues listed above, and remanded a claim for psychiatric 
disorder other than PTSD to the RO, because it found that a 
notice of disagreement had been presented as to that issue, 
but no statement of the case had yet been provided.  The 
veteran appealed the denial to the United States Court of 
Appeals for Veterans Claims (hereinafter Court).  In 
July 2001, the parties filed a Joint Motion for Remand and 
Stay of Proceedings (Joint Motion for Remand) requesting that 
the Court vacate and remand that part of the Board's 
July 2000 decision that denied the first three issues above.  
In an Order dated July 18, 2001, the Court granted the Joint 
Motion for Remand and vacated and remanded the matter 
pursuant to 38 U.S.C.A. § 7252(a).  

On July 25, 2000, the RO provided the veteran a statement of 
the case on the issue of whether new and material evidence 
had been presented to reopen a claim of entitlement to 
service connection for a psychiatric disorder other than 
PTSD, pursuant to the Board's remand, and the veteran has 
perfected an appeal of that issue.

Meanwhile, service connection for skin rash including 
keloids, claimed as secondary to Agent Orange exposure, was 
also denied by rating decision of July 2000.  The veteran 
appealed this decision and it is also presently before the 
Board.  

In November 2000, the veteran filed a statement seeking to 
establish entitlement to service connection for diabetes 
mellitus, claimed secondary to herbicide exposure.  That 
issue has not been adjudicated and is referred to the RO for 
appropriate action.


REMAND

It appears on the record before the Board that additional 
evidence may have been submitted to the RO during the time 
that the multi-volume claims file was last before the Board.  
Because remand is required for consideration of additional 
evidence recently submitted by the veteran's attorney, the RO 
should consider all pertinent evidence submitted since the 
most recent supplemental statement of the case.

Additionally, the veteran has submitted additional evidence 
in support of his claim for service connection for PTSD.  The 
evidence was submitted directly to the Board during the 90-
day period following notice to the veteran's attorney of the 
right to submit such evidence.  It was received in January 
and February 2002.  The veteran's attorney specifically 
stated that the veteran did not waive RO consideration of the 
additional evidence presented on behalf of his claim.  
Although regulations relating to appeals procedure before the 
Board have been recently amended (see 67 Fed. Reg. 3099, 
3104-3106 (Jan. 23, 2002) (to be codified as amended at 38 
C.F.R. §§ 19.9, 19.31, 20.903, 20.1304) (effective Feb. 22, 
2002), the provisions of 38 C.F.R. § 20.1304(c) in effect 
when the veteran's attorney filed the additional evidence 
provided that additional pertinent evidence presented to the 
Board within the time allowed must be referred to the agency 
of original jurisdiction for review and preparation of a 
supplemental statement of the case unless such review was 
waived.  When a law or regulation changes after a claim has 
been filed but before the administrative appeal process has 
been concluded, VA must apply the regulatory version that is 
more favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997).  The veteran's attorney having filed the 
additional evidence before the new regulations went into 
effect, the veteran is entitled to the benefit of the 
regulation then in effect, which requires remand to the RO 
for consideration of the additional evidence.

In August 2000, the veteran requested a travel Board hearing 
for his claims of entitlement to service connection for a 
bilateral eye disability and for skin rash and keloids 
claimed secondary to Agent Orange exposure.  At the same 
time, he also requested a travel Board hearing for his 
increased rating claim for residuals of gynecomastia.  The 
veteran has a right to such a hearing.  38 U.S.C.A. § 7107(b) 
and (d) (West Supp. 2001); 38 C.F.R. § 20.700(a) (2001).  
However, the veteran subsequently (September 2000) filed VA 
Form 9s indicating that he did not want a Board hearing but 
did want a local hearing officer hearing.

The RO should schedule the veteran for a hearing before a 
local hearing officer on all issues currently on appeal.  If 
the determination of the hearing officer with respect to any 
issue remains adverse to the veteran, determine whether he 
wishes to have a hearing before the Board.  If he wishes to 
have a travel Board hearing at that time, schedule him for 
one.

Accordingly, this case is REMANDED to the RO for the 
following action: 

1.  The RO should schedule a hearing for 
the veteran before a local hearing 
officer.  

2.  The hearing officer, or, if the 
veteran declines or fails to report for 
his hearing, the RO, should review all 
pertinent information currently in its 
possession, including evidence submitted 
since the most recent statement or 
supplemental statement of the case, and 
make a determination with respect to each 
issue on appeal.  If any determination on 
an issue currently on appeal remains 
adverse to the veteran, issue a 
supplemental statement of the case to him 
and to his attorney.  Allow an 
appropriate period for response.

3.  If the hearing officer's decision 
with respect to any issue on appeal is 
adverse to the veteran, ask the veteran 
to clarify whether he wishes to have a 
hearing before the Board of Veterans' 
Appeals, and, if so, whether he wishes to 
attend a hearing in Washington, D.C., or 
to have a hearing before a Member of the 
Board at the RO or by videoconference.  
If a hearing before a Member of the Board 
at the RO or by videoconference is 
requested, take appropriate steps to 
schedule the hearing, in accordance with 
applicable law.

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to accord the veteran due process.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

